IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00150-CR

MARQUEZ DAJUAN TIPPIT,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 17-24221


                           MEMORANDUM OPINION


       Marquez Tippit entered a plea of guilty to the offense of aggravated assault with

a deadly weapon. The trial court deferred adjudication of guilt and placed Tippit on

community supervision for seven years and assessed a $100 fine. On March 22, 2018, the

State filed a Motion to Adjudicate and Revoke Community Supervision. Tippit entered

a plea of true to one of the allegations in the State’s Motion to Adjudicate. The trial court

found the allegation to be true, convicted Tippit of the offense of aggravated assault,
found the deadly weapon allegation to be true, and assessed punishment at ten years

confinement. We affirm.

        Tippit’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Tippit of his right to submit a brief on

his own behalf. Tippit did not file a brief. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgments.

        Counsel's request that he be allowed to withdraw from representation of Tippit is

granted. Additionally, counsel must send Tippit a copy of our decision, notify Tippit of

his right to file a pro se petition for discretionary review, and send this Court a letter


Tippit v. State                                                                        Page 2
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed October 10, 2018
Do not publish
[CR25]




Tippit v. State                                                                    Page 3